Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (US 20130298894 A1), hereinafter Kleinsasser, in view of Measom (US 20190293296 A1), hereinafter Measom.

Regarding claim 1, Kleinsasser discloses a pellet grill (“This invention relates to a cooking grill for outdoor grilling and barbecuing of the type which uses compressed fuel pellets of wood for combustion” paragraph [0001]), comprising: 
a grill body (“The cooking grill shown in the drawings includes a cylindrical container 10 mounted on legs 11 and having an openable top lid 12 for enclosing an interior cooking area 13. The container 10 has a cylindrical peripheral wall 14 closed at two ends by end walls 15 and 16” paragraph [0023]); 
a burning chamber (“A source of heat 20 is provided within the cooking area” paragraph [0024]), arranged in the grill body; 
a wire grid, arranged in the grill body, and arranged above the burning chamber (“a grate 22 within the cooking area and bridging the container at a height above the heat source and bridging a top edge 17A of the opening 17 at the front and carried on a support ledge at the rear to form a conventional horizontal flat perforated grate for the food products”); and 
a pellet inlet, formed in a lateral portion of the grill body (“The source of heat 20 includes a metal heating bowl or pan 20A carried on the inside of the end wall 15 of the container with an auger pellet feed system 20B driven by a motor 20C for discharging pellets of fuel through an opening 20D in the end wall 15 into the bowl 20A at a predetermined rate for combustion within the bowl to generate heat” paragraph [0025]), 
wherein a fire-proof partition plate is arranged between the wire grid and the burning chamber, and the fire-proof partition plate partitions an inner cavity of the grill body into an upper cavity and a lower cavity which are independent from each other, the burning chamber is arranged in the lower cavity, the wire grid is arranged above the upper cavity (“cover 23 extends along the container underneath the grate 22 located over the heating bowl” paragraph [0028]), 
a fire-pervious window is arranged on the fire-proof partition plate and is located above the burning chamber (“The main cover section 23H has a first portion 23K arranged over the heating bowl 20A including a plurality of openings 23M for allowing direct release of heat from the heating bowl 20A upwardly to food products on the grate 22 above the heating bowl 20A when required” paragraph [0030]), and an opening and closing device for controlling the fire-pervious window to be opened to realize higher temperature or closed to realize lower temperature is arranged on the fire-pervious window (“the second part 23J of the cover 23 includes a plurality of openings or slots 23M matching the openings in the main cover part 23H and is movable relative to the cover over a short distance from an open position in which the slots are aligned to a closed position to misalign the slots. A component outside the container can be provided to effect the sliding movement of the second part 23J without the necessity to manually engage the part or even to open the lid” paragraph [0034]).

    PNG
    media_image1.png
    539
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    438
    media_image2.png
    Greyscale

Kleinsasser does not disclose an ash removal mechanism for removing ash accumulated in the burning chamber is arranged on the grill body.

However, Measom teaches an ash removal mechanism for removing ash accumulated in the burning chamber is arranged on the grill body (“A pull link 41 is connected to the door 33 and disposed to extend longitudinally. The link 41 protrudes from the front or side or back of the grill assembly—thereby operable by a user from a position external to the cooking chamber—and terminates in a handle or knob 42. The knob 42 enables a user to slide the door in the longitudinal direction out of its blocking position in opening 32 and between first and second positions. When the door 33 is pulled free of the opening 32 the ash that has accumulated in the firebox cup 26 is free to fall through the opening 32 and through the opening 49 in the bottom heat deflector, to be collected in a disposal container such as bucket 40” paragraph [0026]).

    PNG
    media_image3.png
    387
    496
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    265
    428
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    313
    431
    media_image5.png
    Greyscale

In view of Measom’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an ash removal mechanism for removing ash accumulated in the burning chamber is arranged on the grill body as is taught in Measom, in the pellet grill disclosed by Kleinsasser because Measom states the ash is collected in a disposal container. Therefore, including the ash removal mechanism will simplify disposal of ash.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser, in view of Measom, and further in view of Phillips (US 9585518 B1), hereinafter Phillips.

Regarding claim 2, Kleinsasser, as modified by Measom, discloses the pellet grill according to claim 1, wherein the fire-pervious window is formed with a plurality of first fire-previous through grooves vertically penetrating through the fire-pervious window, the plurality of first fire-pervious through grooves are parallel to and spaced apart from one another, the opening and closing device comprises a cover plate which is attached to and covers the fire-pervious window (“The main cover section 23H has a first portion 23K arranged over the heating bowl 20A including a plurality of openings 23M for allowing direct release of heat from the heating bowl 20A upwardly to food products on the grate 22 above the heating bowl 20A when required” paragraph [0030]), the cover plate is formed with second fire-pervious through grooves vertically penetrating through the cover plate and matched with the first fire-pervious through grooves, each of the second fire-pervious through grooves is correspondingly arranged above a respective one of the first fire-pervious through grooves, and the cover plate is movably arranged on the fire-pervious window; when the first fire-pervious through grooves and the second fire-pervious through grooves are vertically aligned, the fire-pervious window is opened to realize higher temperature; and when the first fire-pervious through grooves and the second fire-pervious through grooves are vertically staggered, the fire-pervious window is closed to realize lower temperature (“the second part 23J of the cover 23 includes a plurality of openings or slots 23M matching the openings in the main cover part 23H and is movable relative to the cover over a short distance from an open position in which the slots are aligned to a closed position to misalign the slots. A component outside the container can be provided to effect the sliding movement of the second part 23J without the necessity to manually engage the part or even to open the lid” paragraph [0034]).

Kleinsasser, as modified by Measom, does not disclose a front-back configuration.

However, Phillips teaches a front-back configuration (Figures 7-9).

    PNG
    media_image6.png
    233
    360
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    253
    356
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    264
    344
    media_image8.png
    Greyscale

Kleinsasser, as modified by Measom, does not disclose the claimed actuation direction. However, it is noted that there are a finite number of directions available to one having ordinary skill in the art for actuating the cover plate. In this regard, it is noted that Phillips teaches the claimed front-back direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to actuate the cover plate of Kleinsasser in the front-back direction since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser, in view of Measom, in view of Blotsky (US 3126881 A), hereinafter Blotsky, and further in view of Kahn (US 3369482 A), hereinafter Kahn.

Regarding claim 6, Kleinsasser, as modified by Measom, discloses the pellet grill according to claim 1. 

Measom further teaches wherein a first ash falling port is formed in a bottom portion of the lower cavity and vertically penetrates through the bottom portion of the lower cavity (“a bottom opening 49” paragraph [0023]), a second ash falling port matched with the first ash falling port is formed in a bottom portion of the burning chamber and vertically penetrates through the bottom portion of the burning chamber (“a second end opening 32” paragraph [0024]), the bottom portion of the burning chamber is attached to an inner surface of the bottom portion of the lower cavity (Figure 7), and the second ash falling port is arranged directly over the first ash falling port (“the opening 32 in the bottom of the combustion chamber 23 is aligned with the opening 49” paragraph [0025]); and
the ash removal mechanism comprises an ash collection box arranged below the grill body, the ash collection box includes an ash collection cavity having a top opening, the ash collection cavity is arranged below the first ash falling port, and a partition plate is arranged above the ash collection cavity, and is formed with an ash removal position matched with the second ash falling port; when the ash removal position and the second ash falling port are aligned, the second ash falling port is communicated with the ash collection cavity for ash removal; and when the ash removal position and the second ash falling port are staggered, the second ash falling port is separated from the ash collection cavity by the partition plate (“A pull link 41 is connected to the door 33 and disposed to extend longitudinally. The link 41 protrudes from the front or side or back of the grill assembly—thereby operable by a user from a position external to the cooking chamber—and terminates in a handle or knob 42. The knob 42 enables a user to slide the door in the longitudinal direction out of its blocking position in opening 32 and between first and second positions. When the door 33 is pulled free of the opening 32 the ash that has accumulated in the firebox cup 26 is free to fall through the opening 32 and through the opening 49 in the bottom heat deflector, to be collected in a disposal container such as bucket 40 (FIG. 1). Notably, in many embodiments the ash cleanout system is configured to release substantially all retained ash from the pellet fuel combustion unit to a separate removal location in a generally unobstructed manner and solely by placement of the access door 33 in the second position—without scraping or other ash collection activity by a user. The door 33 is translated inwardly to reclose the slot opening” paragraph [0026]-[0027]). 

These are further details of the ash removal mechanism and are incorporated for the same reasons. Namely, because Measom states the ash is collected in a disposal container. Therefore, including the ash removal mechanism will simplify disposal of ash.

Kleinsasser, as modified by Measom, does not disclose the partition plate is arranged between the first ash falling port and the ash collection cavity, and is formed with an ash removal port matched with the first ash falling port and vertically penetrating through the partition plate, the partition plate is rotatably attached to a lower surface of a bottom portion of the grill body; when the ash removal port and the first ash falling port are aligned, the first ash falling port is communicated with the ash collection cavity for ash removal; and when the ash removal port and the first ash falling port are staggered, the first ash falling port is separated from the ash collection cavity by the partition plate.

However, Blotsky teaches the partition plate is formed with an ash removal port matched with the first ash falling port and vertically penetrating through the partition plate, the partition plate is rotatably attached to a surface of a bottom portion of the grill body (“the plate 28 is rotatably or movably arranged contiguous to the upper surface of the bottom wall 13, and the plate 28 has a plurality of spaced apart openings 29 therein, and these openings 29 are mounted for movement into and out of registry or alignment with the openings 26 in the bottom wall 13” column 2, line 21); when the ash removal port and the first ash falling port are aligned, the first ash falling port is communicated with the ash collection cavity for ash removal; and when the ash removal port and the first ash falling port are staggered, the first ash falling port is separated from the ash collection cavity by the partition plate (“It will be seen that according to the present invention the bottom of the bowl is provided with cutouts or openings and the plate 28 has similar cutouts or openings and these openings in the plate can be moved into and out of registry or alignment with the openings in the bottom of the bowl by readily moving the handle 30, and by this arrangement the coals can be made to fall into the body member 37” column 4, line 18).

    PNG
    media_image9.png
    446
    339
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    340
    297
    media_image10.png
    Greyscale

Kleinsasser, as modified by Measom, does not disclose the claimed rotational arrangement. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for registering an opening and cover (i.e. rotational, translational, and a combination). In this regard, it is noted that Blotsky teaches a rotational arrangement. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the pellet grill as presently modified with a rotational ash removal mechanism since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Kleinsasser, as modified by Measom and Blotsky, does not disclose the partition plate is arranged between the first ash falling port and the ash collection cavity, the partition plate is attached to a lower surface of a bottom portion of the grill body.

However, Kahn teaches the partition plate (82) is arranged between the first ash falling port (58) and the ash collection cavity (60), the partition plate is attached to a lower surface of a bottom portion of the grill body (“the cover, closure or control member 82 is adapted to be slidably operatively associated with the bottom wall 26 of the bowl 22 to close and open the aperture 58” column 4, line 61).

    PNG
    media_image11.png
    380
    469
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    228
    226
    media_image12.png
    Greyscale

Kleinsasser, as modified by Measom and Blotsky, does not disclose attachment of the partition to the bottom surface of the grill. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for attaching the partition to the grill (i.e. the grill base has an upper and lower surface). In this regard, it is noted that Kahn teaches attachment of the partition to the bottom surface of the grill. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to attach the partition of the pellet grill as modified on the bottom surface of the grill since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser, in view of Measom, in view of Phillips, and further in view of Underwood (US 1998210 A), hereinafter Underwood.

Regarding claims 11 and 12, Kleinsasser, as modified by Measom and Phillips, discloses the pellet grill according to claim 2. 

Phillips further teaches wherein a pushing mechanism for driving the cover plate to move in the front-back direction is arranged between the cover plate and the grill body, and the pushing mechanism comprises a push rod arranged in the grill body and perpendicular to a front mounting plate of the grill body, a vertical mounting wall is arranged on a front portion of the cover plate, and a rear end of the push rod is fixedly arranged on the mounting wall (“adjustable gate 80, in this example, is a sliding gate that is received by two side channels 86A and includes a handle 86H which extends outside cooking chamber 16 for easy manipulation by an operator” column 3, line 45).

    PNG
    media_image13.png
    334
    375
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    530
    407
    media_image14.png
    Greyscale

	Kleinsasser does not disclose the claimed mechanism for moving the cover. Phillips teaches a pushing mechanism for driving the cover plate to move in the front-back direction is arranged between the cover plate and the grill body, and the pushing mechanism comprises a push rod arranged in the grill body and perpendicular to a front mounting plate of the grill body, a vertical mounting wall is arranged on a front portion of the cover plate, and a rear end of the push rod is fixedly arranged on the mounting wall. The substitution of one known element (the mechanism of Phillips) for another (the generically recited “component outside the container can be provided to effect the sliding movement of the second part 23J without the necessity to manually engage the part or even to open the lid” paragraph [0034]) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the mechanism taught in Phillips would have yielded predictable results, namely, a mechanism for operating the cover (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Kleinsasser, as modified by Measom and Phillips, does not disclose a front end of the push rod is coaxially connected to a screw, a nut matched with the screw is arranged on an inner wall of the front mounting plate of the grill body, the screw is screwed in the nut, a front end of the screw stretches out of the front mounting plate of the grill body and is fixedly connected to an operation knob, wherein the screw comprises a knob mounting portion and a screw portion which are coaxially arranged in the front-back direction, the knob mounting portion is arranged outside the grill body and is fixedly connected to the operation knob, the screw portion penetrates through the front mounting plate of the grill body and is screwed in the nut, and a rear end of the screw portion stretches out of the nut and is coaxially and fixedly connected to the push rod.

However, Underwood teaches a front end of the push rod is coaxially connected to a screw, a nut matched with the screw is arranged on the vertical mounting wall of the cover plate, the screw is screwed in the nut, a front end of the screw stretches out of the front mounting plate of the body and is fixedly connected to an operation knob, wherein the screw comprises a knob mounting portion and a screw portion which are coaxially arranged in the front-back direction, the knob mounting portion is arranged outside the body and is fixedly connected to the operation knob, the screw portion penetrates through the front mounting plate of the grill body and is screwed in the nut, and a rear end of the screw portion stretches out of the nut and is coaxially and fixedly connected to the push rod (“An adjusting screw 18 is swiveled in one end wall of the heating box and is engaged through a bearing lug or nut 19 on the damper, as shown, the screw being equipped externally of the heating box with a handle 20 whereby it may be rotated when desired. By truning the screw 18 in the proper direction, the damper 16 may be readily adjusted so that the openings 12 and 17 may be caused to fully register or be entirely out of register” column 2, line 33).

    PNG
    media_image15.png
    274
    447
    media_image15.png
    Greyscale

In view of Underwood’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a front end of the push rod is coaxially connected to a screw, a nut matched with the screw is arranged on the vertical mounting wall of the cover plate, the screw is screwed in the nut, a front end of the screw stretches out of the front mounting plate of the body and is fixedly connected to an operation knob, wherein the screw comprises a knob mounting portion and a screw portion which are coaxially arranged in the front-back direction, the knob mounting portion is arranged outside the body and is fixedly connected to the operation knob, the screw portion penetrates through the front mounting plate of the grill body and is screwed in the nut, and a rear end of the screw portion stretches out of the nut and is coaxially and fixedly connected to the push rod as is taught in Underwood, in the pellet grill as presently modified because a threaded connection as taught by Underwood provides a non-slip arrangement which is capable of fine adjustment.

The examiner notes that the nut is claimed in the mounting plate whereas Underwood teaches the nut in the mounting wall of the cover plate which is a reversal of the positioning of the nut. The court has held mere reversal was held to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). 

Allowable Subject Matter
Claims 3-5 and 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stevenson (US 0101177 A) 

    PNG
    media_image16.png
    307
    391
    media_image16.png
    Greyscale

Robinson (US 1903634 A)

    PNG
    media_image17.png
    451
    379
    media_image17.png
    Greyscale


O’Brien (US 1203773 A)

    PNG
    media_image18.png
    471
    354
    media_image18.png
    Greyscale

Pai (US 5809991 A) 

    PNG
    media_image19.png
    525
    454
    media_image19.png
    Greyscale


Mendive (US 20040194679 A1) 

    PNG
    media_image20.png
    406
    482
    media_image20.png
    Greyscale

Terrell (US 20180296031 A1) 

    PNG
    media_image21.png
    473
    602
    media_image21.png
    Greyscale

Measom (US 20180368618 A1) 

    PNG
    media_image22.png
    544
    443
    media_image22.png
    Greyscale

James (US 20210127899 A1) 

    PNG
    media_image23.png
    274
    405
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    323
    415
    media_image24.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762